Appellants were convicted of robbery, and the verdict and judgment condemned them to five years confinement in the penitentiary.
Our State's Attorney calls attention to the fact that the record fails to show that any sentence was ever pronounced against either of them, and for this reason files a motion to dismiss the appeal. In a felony case less than capital sentence is a prerequisite of appeal. See Article 856, Vernon's C.C.P. and the authorities collated thereunder; also Robinson v. State,54 Tex. Crim. 559).
The motion of the State is sustained and the appeal dismissed.
Dismissed.
                       APPEAL REINSTATED.                          May 28, 1924.